Smith, J.
(dissenting). A designer designed a machine. He tried his best to make it safe, but, among the many decisions *62that go into any such effort, he made two that were questionable: he provided for a nut and bolt to fasten certain components, resulting in a protrusion where there might otherwise have been a smooth surface; and he chose a plastic, rather than a metal, safety shield. Arguments can be (and are) made that both these decisions were correct, but the arguments are not conclusive, and a jury could find that the designer was negligent. No one claims that these decisions were intended to or did save the manufacturer money. They were honest mistakes, at worst. A farmer bought the machine. It came with safety decals warning in large letters against operation without a safety shield (“DANGER: GUARD MISSING DO NOT OPERATE”; “DANGER: . . . CONTACT CAN CAUSE DEATH ... DO NOT OPERATE WITHOUT . . . ALL DRIVELINE, TRACTOR AND EQUIPMENT SHIELDS IN PLACE”). The decals are illustrated with a simple drawing of what could happen if they are disregarded; the drawing looks like a grim foreshadowing of Jessica Bowers’s accident. The machine also came with an operator’s manual, containing several similar warnings (e.g. “Never operate machinery without all shields”). The manual also told the operator, “IMPORTANT: Do not allow the auger to penetrate the ground to a depth where the flighting [a helical blade] is submerged.”
The farmer ignored all these warnings. He routinely submerged the flighting and kept drilling, with the result that the safety shield was pressed against the ground again and again. After three or four years, the shield was so damaged that it seemed to be useless, so the farmer took it off and threw it away. He chose not to get a replacement shield — which would have cost $40 and taken no more than half an hour to install— because “it’s only going to get bent up and broke again.” Evidently, another few years of having a safety shield was not worth the expense and trouble.
Imagine for a moment that the designer and the farmer had equally deep pockets. Would anyone hesitate for a moment in saying that the farmer, not the designer, should compensate Jessica Bowers for her injuries? But of course pockets are not equally deep, and it should surprise no one that a jury assigned two thirds of the fault to the companies that designed, manufactured and sold the machine — firms that could be liable only for the alleged design defects — and 30% to the farmer, Peter Smith. This kind of soak-the-rich fact-finding is commonplace in American tort law. The legal system has never found a way to prevent *63it, but it has devised some rules that help to weed out its more extreme forms.
One such rule is the “substantial modification” rule of Robinson v Reed-Prentice Div. of Package Mach. Co. (49 NY2d 471, 475 [1980]):
“[A] manufacturer of a product may not be cast in damages, either on a strict products liability or negligence cause of action, where, after the product leaves the possession and control of the manufacturer, there is a subsequent modification which substantially alters the product and is the proximate cause of plaintiffs injuries.”
Could it be more obvious that this rule applies to this case? The majority opinion seems to me an exercise in avoiding the obvious.
The majority suggests that Robinson is distinguishable because the product here, unlike the product there, was not “safe at the time of sale” (majority op at 57, quoting Robinson, 49 NY2d at 481). But the post-hole digger in this case was safe at the time of sale in the simple sense that, while the safety shield remained in place, it could not have caused Jessica Bowers’s accident (see majority op at 59 [“Both parties agree that plaintiff would not have been injured if an intact shield had been in place on the date of the accident”]). And the safety shield would have remained in place if Smith had not battered it into uselessness, thrown it away and not bothered to replace it.
The majority seems to suggest that the Robinson rule should apply only where the misuse of a product is “unforeseeable as a matter of law” (majority op at 58). But the misuse in Robinson itself was not only foreseeable — it was in fact foreseen. The manufacturer of the plastic molding machine involved in Robinson “knew precisely what its customer was doing to the safety gate and refused to modify its design” (49 NY2d at 478). That did not make the manufacturer liable. We said: “Principles of foreseeability . . . are inapposite where a third party affirmatively abuses a product by consciously bypassing built-in safety features” (id. at 480).
Ultimately, the majority seems to say that Robinson does not apply because the design of the machine here could have been found negligent (see majority op at 60-61). But no plaintiff can prevail in a design defect case without showing negligence. If *64the Robinson rule protected only non-negligent manufacturers, it would be meaningless. The majority relies on our statement in Robinson “that a manufacturer is under a duty to use reasonable care in designing his product when used in the manner for which the product was intended ... as well as an unintended yet reasonably foreseeable use” (49 NY2d at 480 [citation and internal quotation marks omitted]). But, as the majority acknowledges, we qualified this statement by saying: “The manufacturer’s duty . . . does not extend to designing a product that is impossible to abuse or one whose safety features may not be circumvented” (id. at 480-481).
The point of our statements in Robinson is clear in context: a manufacturer’s duty is to use reasonable care to design a product that is safe at the time it leaves the manufacturer’s hands. A manufacturer is not liable for dangers created by substantial alterations to the product thereafter. That principle should control this case.
Chief Judge Lippman and Judges Graffeo, Read, Pigott and Rivera concur with Judge Ajbdus-Salaam; Judge Smith dissents and votes to reverse in an opinion.
Order affirmed, with costs.